       Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 1 of 7 PageID #:2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTOINETTE CARTHAN,

                  Plaintiff,                                    Civil Action No. _______________

            v.                                                  Removed from Circuit Court of Cook County
                                                                Case No. 2020 L 010342
 VICTORIA’S SECRET STORES, LLC,
                  Defendant.


                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Victoria’s Secret Stores, LLC (“VSS”), by and through its attorneys, hereby removes this action,

Case No. 2020 L 010342, from the Circuit Court of Cook County, Illinois, to the United States

District Court for the Northern District of Illinois, and in support thereof states as follows:

                 A.     Nature of the Civil Action

       1.        VSS is named as the defendant in Case No. 2020 L 010342, from the Circuit Court

of Cook County, Illinois. Plaintiff Antoinette Carthan filed the Complaint on September 29, 2020.

(A copy of Plaintiff’s Complaint is attached as Exhibit 1).

       2.        Plaintiff seeks damages based on a claim of malicious prosecution against VSS.

                 B.     Timing and Perfecting of Removal

       3.        The timing of this removal is proper pursuant to 28 U.S.C. § 1446(b) as it is being

filed within thirty days of VSS’s receipt of the Complaint. VSS was served with the Complaint on

October 2, 2020. (Ex. 1, p. 2).

       4.        As required by 28 U.S.C. § 1446(a), the Summons and Complaint are attached hereto

as Exhibit 1.
       Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 2 of 7 PageID #:3




        5.       Upon filing of this Notice of Removal, this office shall promptly provide written

notice thereof to the Clerk of the Circuit Court of Cook County, Illinois and Plaintiff Antoinette

Carthan. (A copy of the Notice of Filing of Notice of Removal to be filed and served is attached

hereto as Exhibit 2).

                 C.      Diversity Jurisdiction

        6.       Plaintiff is a resident of Illinois. (Ex. 1, Complaint, ¶ 5).

        7.       According to the Complaint, VSS is a “limited liability company organized under the

laws of the state of Delaware.” (Id. ¶ 3; Exhibit 3, Declaration of Asif Ranginwala ¶ 2 (confirming

VSS is a limited liability company organized under the laws of the State of Delaware)). A limited

liability company is deemed “a citizen of every state in which its members are citizens.” Kroupa

v. Garbus, 583 F.Supp.2d 949, 952 (N.D. Ill. 2008). For diversity purposes, a corporation is

deemed a citizen of its state of incorporation and the state where it has its principal place of

business. 28 U.S.C. § 1332(c)(1). Neither VSS nor any of its members are incorporated or have

their principal place of business in Illinois. (Ex. 3, Ranginwala Dec. ¶¶ 2-6). In fact, Ohio is the

principle place of business for purposes of diversity jurisdiction for VSS and all of its members,

and VSS and all of its members are incorporated in Delaware. (Id.). For these reasons, VSS is not

a citizen of Illinois. As a result, the requirement of complete diversity of citizenship is satisfied. 28

U.S.C. § 1332.

        8.       VSS denies Plaintiff’s claims of wrongdoing and requests for relief; however, based

on the allegations in the Complaint and the evidence available, the amount in controversy exceeds the

jurisdictional threshold of $75,000. 28 U.S.C. § 1332(a); see Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S.Ct. 547, 554 (2014) (“a defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold”). Where




                                                     2
       Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 3 of 7 PageID #:4




supported by evidence or reasonable inferences from the complaint, “the estimate of the dispute’s

stakes advanced by the proponent of federal jurisdiction controls unless a recovery that large is legally

impossible.” Back Doctors Ltd. v. Metropolitan Property and Casualty Ins. Co., 637 F.3d 827, 830

(7th Cir. 2011). “The Seventh Circuit has recognized multiple ways in which a good faith

assessment of the amount in controversy can be determined, including: through calculations of the

potential damages based on facts and theories of recovery alleged in the complaint, (citation

omitted); and estimates based on case law in which the plaintiff had suffered similar injuries and

was awarded pain and suffering damages in amounts that satisfy the jurisdictional requirements”.

Mitchell v. Schenker, Inc., 2017 U.S. Dist. LEXIS 172395, *5 (S.D.Ill. Oct. 18, 2017),

citing McMillian v. Sheraton Chi. Hotel & Towers, 567 F.3d 839, 845 (7th Cir. 2009); Meridian

Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 542-43 (7th Cir. 2006).

                A.      Plaintiff does not specifically state an amount of damages in her pleading.

Plaintiff nonetheless alleges damages stemming from: (1) spending five hours in custody; (2) being

prohibited from leaving the state of Illinois for approximately eight months; (3) being demoted at

work; (4) having a “false” criminal charge on her record; and (5) emotional distress. (Ex. 1,

Complaint, ¶ 24). Plaintiff filed her Complaint in the Law Division of Cook County, which requires

that the amount in controversy must exceed $50,000. http://www.cookcountycourt.org/ABOUT-

THE-COURT/County-Department/Law-Division.

                B.      Plaintiff also claims entitlement to an unspecified amount of punitive

damages. (Ex. 1, Complaint, ¶ 26). Plaintiff alleges VSS’s conduct was “fraudulent, intentional,

and/or willful and wanton” and that “justice and the public good require the awarding of punitive

damages.” (Id.). The potential availability of punitive damages for malicious prosecution is well

recognized. See, e.g., Sexton v. Cotton, 2008 U.S. Dist. LEXIS 89762, *7 (N.D.Ill. Nov. 5, 2008)




                                                   3
       Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 4 of 7 PageID #:5




(collecting cases). “[P]unitive damages can satisfy the minimum amount in controversy if punitive

damages are available under state law.” Knuffman v. McWane Inc., 2016 U.S. Dist. LEXIS 26623,

3-4 (C.D.Ill. Mar. 3, 2016); Baudison v. Walmart, Inc., 2020 WL 128671, *1 (S.D.Ill. Jan. 10, 2020)

(including plaintiff’s claim for punitive damages in finding amount in controversy exceeded $75,000);

Wiemers v. Good Samaritan Society, 212 F.Supp.2d 1042 (N.D. Iowa 2002) (former employee’s

retaliatory discharge action seeking punitive damages satisfied minimum amount in controversy

requirement); see also LM Ins. Corp. v. Spaulding Enters. Inc., 533 F.3d 542, 551 (7th Cir. 2008)

(“subject matter jurisdiction exists unless it is ‘legally certain’ that the plaintiff will be unable to

recover the requisite jurisdictional amount.”); Cadek v. Great Lakes Dragaway, Inc., 58 F.3d 1209,

1211-12 (7th Cir. 1995) (amount in controversy satisfied unless it is clear “beyond a legal certainty

that the plaintiff would under no circumstances be entitled to recover the jurisdictional amount”).

Since Plaintiff has demanded punitive damages in the Complaint and alleged that VSS’s actions

meet the required punitive damages standard, this alone supports a finding that the amount in

controversy is satisfied.

               C.      Jury verdicts in malicious prosecution cases in Illinois also can result in

verdicts that significantly exceed $75,000. See, e.g., Becky Rae Smith v. Church On The Way, Inc.

d/b/a Kiddie Kollege Day Care Center, Joe Cusic; 1999 MO & IL Jury Verdicts LEXIS 3642

(Madison County, Feb. 23, 1994) (awarding $470,000 in actual damages and $412,000 in punitive

damages in case where employer pursued criminal allegations of alleged theft against former

employee); Fabiano, Sandra & Frank v. City of Palos Hill, 2004 Jury Verdicts LEXIS 34451

(Cook County, 2004) (awarding $750,000 to prevailing plaintiff in malicious prosecution action).

This supports VSS’s assertion that the amount in controversy here exceeds $75,000.




                                                  4
       Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 5 of 7 PageID #:6




        9.      Based on the facts set forth above, see ¶¶ 6-8, this Court has original jurisdiction over

this action pursuant to 28 U.S.C. § 1332 (diversity of citizenship). See Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014) (finding “a defendant’s notice of removal

need include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold”). The parties are diverse, and a good faith, conservative assessment of Plaintiff’s alleged

damages places the amount in controversy well over $75,000. This showing is sufficient for VSS to

carry its burden on this issue at the notice of removal stage.

        10.     Pursuant to 28 U.S.C. § 1441(a), and in accordance with 28 U.S.C. § 1446(b), this

entire matter may be removed to this Court because this Court “embrac[es] the place where such

action is pending.” 28 U.S.C. § 1441(a). Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391

and 1441.

        11.     By filing this Notice of Removal of this civil action, VSS does not waive any of its

defenses, including, but not limited to, its right to move to dismiss this action pursuant to Rule 12 of

the Federal Rules of Civil Procedure.

        WHEREFORE, Defendant Victoria’s Secret Stores, LLC, hereby removes this action, Case

No. 2020 L 010342, from the Circuit Court of Cook County, Illinois, to the United States District

Court for the Northern District of Illinois, and requests that this Court accept jurisdiction of this

action and place it upon the docket of this Court for further proceedings as though this action had

originally been instituted in this Court.




                                                   5
      Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 6 of 7 PageID #:7




                                                VICTORIA’S SECRET STORES, LLC


                                                By: s/ James K. Borcia
                                                        One of Its Attorneys

James K. Borcia (jborcia@tresslerllp.com)
TRESSLER LLP
233 South Wacker Drive, 61st Floor
Chicago, IL 60606
(312) 627-4000




                                            6
        Case: 1:20-cv-06483 Document #: 2 Filed: 10/30/20 Page 7 of 7 PageID #:8




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing Corporate Disclosure Statement was filed

through the Court’s electronic filing system. Service will be made by operation of that system

upon counsel for Plaintiff identified below, and Plaintiff’s counsel may access this document

through the Court’s CM/ECF system. Additionally, a copy of the foregoing Notice to State Court

of Removal was served upon Plaintiff’s counsel via mail and email at the addresses listed below.



Julie O. Herrera
Law Office of Julie O. Herrera
53 W. Jackson, Suite 1615
Chicago, IL 60604
jherrera@julieherreralaw.com


                                                           /s/James K. Borcia
                                                           James K. Borcia


4815-2079-8160, v. 1




                                               7
